Title: To George Washington from George Bowdon, 24 March 1761
From: Bowdon, George
To: Washington, George



Sir
Liverpool [England] 24 march 1761

This I hope will be Convey’d to you by Capt. John Marshall in the Snow Virginian, who is again destined into Potomac River by Messrs Crosbies & Trafford to make farther Interest in the Tobacco Comm. way—and as I shall transact this branch of Business for these Gentlemen, I take this oppertunity in Acquainting you as well as my other Friends, that if you’ll be kind enough to favour Capt. Marshall with a few Hheads of your Tobacco’s upon Tryal perticular ⟨car⟩e will be taken in the Disposal of them to the best advantage, any orders you give for Goods will be punctually comply’d with, and I make no doubt but you will meet with such encouragement as will enable you to ship another year, In Short you may rest yourself Assur’d that do you chuse to make Tryal of these Gentlemen Nothing shall be

wanting to render you or any other Shipper all the satisfaction that is in the p⟨ower⟩ of Sir Yr Most obedt Hble Servant For Messrs Crosbies & Trafford

Geo: Bowdon

